Citation Nr: 0617597	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Counsel





INTRODUCTION

The veteran had active service from January 1972 to December 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran was notified of a hearing at the RO, scheduled in 
September 2005. It is noted that he failed to appear. Since 
there has been no request for postponement or any motion 
filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  

A January 2003 rating action increased the rating for hearing 
loss from 0 to 20 percent, effective from March 12, 2001. The 
veteran filed a notice of disagreement with the 20 percent 
rating in September 2003. In a February 2004 notification, he 
was advised of a proposed reduction of the 20 percent rating. 
He did not respond and a reduction to 10 percent for 
bilateral hearing loss was effectuated in October 2004. In 
April 2005 the RO issued a statement of the case in response 
to the notice of disagreement on the issue of an increased 
rating for hearing loss. Since the veteran has filed no 
substantive appeal on this issue, the Board has no 
jurisdiction over the issue and it is not part of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has post-service diagnoses of post-traumatic 
stress disorder (PTSD) and hepatitis C.

To ensure that the veteran is accorded due process in the 
adjudication of his claims, the Board finds remand necessary. 

The veteran's service medical and personnel records show that 
he was assigned to Co B, 1st Bn. 4th Mar., 3d Mar. Div. from 
July 1972 to October 1972 as a rifleman. From October 26, 
1972 he was assigned to "C" Co. BLT 1/9 3rd Mar Div. FMF. 
The service medical records reflect hospitalization in 
February/March 1973 with a diagnosis of infectious 
mononucleosis. He returned to duty on March 19, 1973 with a 
one-month profile until April 1973. He was transferred in 
August 1973 to Quantico, Virginia, and discharged in December 
1973. 

In February 2002 and August 2002 stressor statements, the 
veteran asserted that (1) that in Okinawa in Summer of 1972 
he was raped by two marines, A. L. and R. O. in 1972, while 
assigned to Co. B, 1st Bn. 4th Mar, 3d Mar. Div, but he could 
not remember the dates of the rape, that the marines were 
arrested, he was hospitalized for about 5 months and 
diagnosed with hepatitis, and that the incident had been 
'covered up' by the military.  Thereafter it was reported 
that both individuals were sent to Quantico.  (2) He also 
asserted witnessing a sergeant shoot a Viet Cong soldier in 
the head while "on board the LPH" in the Gulf of Tonkin; 
and (3) seeing firefights from about 100 feet offshore of the 
coast of Vietnam, and being terrified. A Combat History of 
Expeditions report reflects participation in ready operations 
in the contiguous waters off the coast of the Republic of 
Vietnam aboard the USS Juneau LPD-10, from July 14, 1972 to 
August 24, 1972, November 21, 1972 to November 28, 1972, and 
January 22, 1973 to January 26, 1973.

Although the RO obtained the service and personnel records 
for one of the accused marines, A.L, no records have yet been 
obtained for the other alleged assailant R.O. In order to 
afford the veteran due process in the investigation of his 
claims, the service medical records and service personnel 
file of the other named marine, "R.O.", including any 
records of investigative or disciplinary actions related to 
allegations of rape in 1972 in Okinawa, should also be 
obtained and associated with the claims folder. 

Additionally, the Board notes that the service medical 
records and personnel file obtained for A.L. reportedly 
showed that A.L. was assigned to the same company as the 
veteran (Co. B. 1st Bn. 4th Mar, 3d Mar Div.) from July 21, 
1972 through December 5, 1972, then transferred to San 
Francisco in January 1973. A January 1973 Sick Call treatment 
record for A.L. reportedly revealed the following (the 
records are not on file): 

"Sent for [psychiatric] evaluation by company C.O. 
because of incident 3 months earlier. Accused of 
sexually assaulting Marine but later found to not be 
true. Pt. denies any such actions as well as depression 
or any other neurotic or psychotic tendencies. Imp (1) 
Normal examination."

The RO should make attempts to obtain any additional clinical 
records of hospitalization and treatment in 1972 at Kue 
hospital, Okinawa, for the period beginning from the 
veteran's arrival in Okinawa, i.e. from July 8, 1972 through 
end of December 1972. Additionally, if more specific dates 
are identified by the veteran, the RO should request Marine 
Corps monthly muster rolls from the Records Service Section, 
USMC headquarters, Quantico, including any hospitalizations, 
holding in confinement etc., for the period from July 1972 to 
December 1972, and any specific time-frames as identified by 
the veteran.

The Board also observes some suggestion in the record that 
the veteran's records were previously intermixed with those 
of another veteran of the same name who served in the same 
company at the same time as the appellant. Searches for 
additional 1972 clinical records of hospitalization should be 
conducted with this in mind.

It is also noted that a letter seeking information was sent 
to the Naval Investigative Service (NCIS), and was returned 
indicating that there was no evidence of NCIS investigation.  
Unfortunately, the date provided was September 1973 not 
September 1972.  A new request with the 1972 date should be 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.   The RO should request and review the 
service medical records and service 
personnel file of the other named marine, 
"R.O.", including any records of 
investigative or disciplinary proceedings 
pertinent to allegations of rape or 
personal assault in 1972 and/or 1973 in 
Okinawa, as alleged by the veteran.  This 
request should include a request of any 
NCIS report from September 1972 
concerning complaints of rape of the 
veteran by the two individuals involved.

2.  The veteran should be requested to 
provide additional specific details such 
as more specific dates or a more specific 
time-frame of the rape incident. 

3.  For the period from July 1972 to 
December 1972, the RO should request (a) 
another search from the National 
Personnel Records Center (NPRC) for any 
outstanding clinical records of 
hospitalization at U.S. Army hospital 
Camp Kue in Okinawa; (b) all pertinent 
Marine Corps muster rolls from the 
Records Service Section, USMC 
headquarters, Quantico, for Co. B. 1st 
Bn. 4th Mar, 3d Mar Div (to include all 
periods on board ship) given A.L.'s 
January 1973 'sick call' record of an 
earlier rape allegation; and (c) unit 
history for the summer/fall 1972 time 
frame.  If any of the information cannot 
be located, there should be documentation 
in the claims file concerning attempts 
made to obtain the records.

4.  If the veteran provides more specific 
dates for witnessing the 'Viet Cong 
shooting', the relevant Marine Corps 
muster rolls ship's history should also 
be obtained from the Naval Historical 
Center for the identified date or time-
frame. 

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
any notice required in light of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Then, the RO should 
readjudicate the veteran's claims for 
service connection for PTSD and hepatitis 
C based on a de novo review of all 
pertinent evidence.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



